DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original Filing filed on 2/4/2022.
3.	Claims 1-16 are pending. 
4.	This Office Action is made Non-Final.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/4/2022 and 6/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The title of the invention  “RANDOM ACCESS CHANNEL SIGNAL TRANSMISSION METHOD AND USER EQUIPMENT, AND RANDOM ACCESS CHANNEL SIGNAL RECEPTION METHOD AND BASE STATION”  is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. 11,291,055. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming similar subject matter relating to random access procedure correlated to synchronization signals.
Note that the table below compares the claims of the present invention with the relevant claims in the Patent Application, wherein each claim that are similar or exact are in the same box side by side.

Current CON AP No. 17665001
Patent No. US 11,291,055
1. A communication device comprising: at least one transceiver; at least one processor; and at least one computer memory storing computer-readable instructions that cause the at least one processor to perform operations comprising: receiving a synchronization signal among a plurality of synchronization signals transmitted from a cell; receiving configuration information regarding a plurality of random access channel resources for the cell; and transmitting a random access preamble to the cell based on receiving the synchronization signal, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal.
1. A method for transmitting a random access channel signal by a user equipment (UE), the method comprising: receiving a synchronization signal of a cell; receiving configuration information regarding a plurality of random access channel resources for the cell; and transmitting a random access preamble over the cell based on receiving the synchronization signal, wherein the cell includes a plurality of synchronization signals, each related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to different one of the plurality of synchronization signals, and wherein the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal that was received on the cell.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to receiving a synchronization signal among a plurality of synchronization signals transmitted from a cell; receiving configuration information regarding a plurality of random access channel resources for the cell; and transmitting a random access preamble to the cell based on receiving the synchronization signal, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal.
2. The communication device according to claim 1, wherein the configuration information is included in system information.

3. The communication device according to claim 1, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index.

4. The communication device according to claim 3, wherein the operations further comprise: receiving a random access response associated with the random access preamble; and performing downlink channel reception or uplink channel transmission based on an index informed by the random access response among the different indices.
2. The method according to claim 1, wherein the configuration information is included in system information.

3. The method according to claim 1, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index.

4. The method according to claim 3, further comprising: receiving a random access response associated with the random access preamble; and performing downlink channel reception or uplink channel transmission based on an index informed by the random access response among the different indices.

Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index and configuration information is included in system information.
5. A method of transmitting a random access preamble by a communication device, the method comprising: receiving a synchronization signal among a plurality of synchronization signals transmitted from a cell; receiving configuration information regarding a plurality of random access channel resources for the cell; and transmitting the random access preamble to the cell based on receiving the synchronization signal, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal.
5. A method for receiving a random access channel signal by a base station (BS), the method comprising: transmitting a plurality of synchronization signals over a cell; transmitting configuration information regarding a plurality of random access channel resources for the cell; and receiving a random access preamble on the cell from a user equipment (UE), wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to different one of the plurality of synchronization signals, and wherein the random access preamble is received on one among the plurality of random access channel resources.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to receiving a synchronization signal among a plurality of synchronization signals transmitted from a cell; receiving configuration information regarding a plurality of random access channel resources for the cell.
6. The method according to claim 5, wherein the configuration information is included in system information.

7. The method according to claim 5, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index.

8. The method according to claim 7, further comprising: receiving a random access response associated with the random access preamble; and performing downlink channel reception or uplink channel transmission based on an index informed by the random access response among the different indices.
6. The method according to claim 5, wherein the configuration information is included in system information.

7. The method according to claim 5, wherein the plurality of synchronization signals are distinguished by different indices, other than a frame index, a subframe index and a symbol index.

8. The method according to claim 7, further comprising: transmitting a random access response including index information regarding one among the different indices based on receiving the random access preamble; and performing downlink channel transmission or uplink channel reception based on the index information.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index and configuration information is included in system information.
9. A base station comprising: at least one transceiver; at least one processor; and at least one computer memory storing computer-readable instructions that cause the at least one processor to perform operations comprising: transmitting a plurality of synchronization signals to a cell; transmitting configuration information regarding a plurality of random access channel resources for the cell; and receiving a random access preamble from a communication device, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is received on one among the plurality of random access channel resources.
9. A user equipment (UE) configured to transmit a random access channel signal, the UE comprising: a radio frequency (RF) transceiver; a processor; and a computer memory storing computer-readable instructions that, based on being executed by the processor, cause the UE to perform operations comprising: receiving a synchronization signal of a cell; receiving configuration information regarding a plurality of random access channel resources for the cell; and transmitting a random access preamble over the cell based on receiving the synchronization signal, wherein the cell includes a plurality of synchronization signals, each related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to different one of the plurality of synchronization signals, and wherein the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal that was received on the cell.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmitting a plurality of synchronization signals to a cell; transmitting configuration information regarding a plurality of random access channel resources for the cell; and receiving a random access preamble from a communication device, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is received on one among the plurality of random access channel resources.
10. The base station according to claim 9, wherein the configuration information is included in system information.

11. The base station according to claim 9, wherein the plurality of synchronization signals are distinguished by different indices, other than a frame index, a subframe index and a symbol index.

12. The base station according to claim 11, wherein the operations further comprise: transmitting a random access response including index information regarding one among the different indices based on receiving the random access preamble; and performing downlink channel transmission or uplink channel reception based on the index information.
10. The UE according to claim 9, wherein the configuration information is included in system information.

11. The UE according to claim 9, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index.

12. The UE according to claim 11, wherein the operations further comprise: receiving a random access response associated with the random access preamble; and performing downlink channel reception or uplink channel transmission based on an index informed by the random access response among the different indices.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index and configuration information is included in system information.
13. A method of receiving a random access preamble by a base station, the method comprising: transmitting a plurality of synchronization signals to a cell; transmitting configuration information regarding a plurality of random access channel resources for the cell; and receiving the random access preamble from a communication device, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is received on one among the plurality of random access channel resources.




13. A base station (BS) configured to receive a random access channel signal, the BS comprising: a radio frequency (RF) transceiver; a processor; and a computer memory storing computer-readable instructions that, based on being executed by the processor, cause the BS to perform operations comprising: transmitting a plurality of synchronization signals over a cell; transmitting configuration information regarding a plurality of random access channel resources for the cell; and receiving a random access preamble on the cell from a user equipment (UE), wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to different one of the plurality of synchronization signals, and wherein the random access preamble is received on one among the plurality of random access channel resources.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating A method of receiving a random access preamble by a base station, the method comprising: transmitting a plurality of synchronization signals to a cell; transmitting configuration information regarding a plurality of random access channel resources for the cell; and receiving the random access preamble from a communication device, wherein each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to at least one of the plurality of synchronization signals, and wherein the random access preamble is received on one among the plurality of random access channel resources.
14. The method according to claim 13, wherein the configuration information is included in system information.

15. The method according to claim 13, wherein the plurality of synchronization signals are distinguished by different indices, other than a frame index, a subframe index and a symbol index.

16. The method according to claim 15, further comprising: transmitting a random access response including index information regarding one among the different indices based on receiving the random access preamble; and performing downlink channel transmission or uplink channel reception based on the index information.
14. The BS according to claim 13, wherein the operations further comprise: transmitting the configuration information in system information.

15. The BS according to claim 13, wherein the plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index.

16. The BS according to claim 15, wherein the operations further comprise: transmitting a random access response including index information regarding one among the different indices based on receiving the random access preamble; and performing downlink channel transmission or uplink channel reception based on the index information.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to plurality of synchronization signals are distinguished by different indices other than a frame index, a subframe index and a symbol index and configuration information is included in system information.

	
	With respect to claims, the Pending Application have similar scope to that of Patent.
	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 



Allowable Subject Matter
1.	Claims 1-16 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
2.	As to Independent Claims 1, 5, 9, and 13 the limitations recited in the claims along with its dependent claims include allowable subject matter because the closest prior arts, Barbieri et al. US 20120039284 discloses in Section [0149] A UE provide RACH signaling to an eNB (base station); Section [0147] An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided within the cell range; Section [0148] After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB; Section [0125] The UE receive synchronization signals for example, PSS and SSS and perform synchronization operations to synchronize with particular cell and associated eNB; Section [0149] Once synchronized, the UE extract RACH resource information for example allocated time- frequency resources and generate a preamble sequence mapped to the provided resource information, and the preamble sent in the resource, which is in the physical random access channel (PRACH);
		And the prior art Frenger et al. US 20180317159 discloses in Section [0006] The wireless devices in idle mode send random access messages on a Physical Random Access Channel, PRACH, and how the wireless devices can receive messages from the network such as the Random Access Response, RAR.  Such access information thus relates to various parameters that can be used by wireless devices in the access procedure, e.g. frequency, synchronization, time window, preamble sequence in the PRACH message, power level, and so forth; Section [0007] One common access procedure in this context is contention-based access where any wireless device can transmit a message to a serving network node on the PRACH without radio resources; Section [0034] A signalling network node transmits different synchronization signals, denoted SSIs as an example, over different sectors or antenna beams; Section [0061] Different synchronization signals may be signalled in different areas, sectors or antenna beams to implement corresponding associated access parameter configurations in said different areas, sectors or antenna beams; Section [0073] Different synchronization signals may be signalled in different areas, sectors or antenna beams to implement corresponding associated access parameter configurations in said areas, sectors or antenna beams, so that any wireless device therein is enabled to derive corresponding access related parameters for performing random access in that area.
		However, Barbieri in view of Frenger do not render obvious in combination with other limitations in the independent claims the claim elements relating to a base station and a user device or communication device operating in a communication system receiving and transmitting synchronization signal among a plurality of synchronization signals from a cell; receiving and transmitting configuration information regarding a plurality of random access channel resources for the cell; and transmitting a random access preamble to the cell based on the synchronization signal, each of the plurality of synchronization signals is related to a different downlink beam among a plurality of downlink beams for the cell, each of the plurality of random access channel resources is related to plurality of synchronization signals, and the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal.
		Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited would be allowed if not for the Non-Statutory Double Patenting Rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 15, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477